Exhibit 10.1
April [__], 2020
From: [Dealer]
[_________]
[_________]
[_________]
To: Health Catalyst, Inc.
3165 Millrock Drive #400
Salt Lake City, UT 84121
Attention: Jason Alger, Senior Vice President
Email: jason.alger@healthcatalyst.com
Re: [Base][Additional] Call Option Transaction
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
[_________] (“Dealer”) and Health Catalyst, Inc. (“Counterparty”) as of the
Trade Date specified below (the “Transaction”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. Each party further agrees that this Confirmation together with
the Agreement evidence a complete binding agreement between Counterparty and
Dealer as to the subject matter and terms of the Transaction to which this
Confirmation relates, and shall supersede all prior or contemporaneous written
or oral communications with respect thereto.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Preliminary Offering
Memorandum dated April [__], 2020 (the “Offering Memorandum”) relating to the
[___]% Convertible Senior Notes due 2025 (the “Convertible Notes” and each USD
1,000 principal amount of Convertible Notes, a “Convertible Note”) as originally
issued by Counterparty pursuant to the Purchase Agreement (as defined herein)
and pursuant to an Indenture [to be] dated April [__], 2020 (the “Indenture”).
In the event of any inconsistency between the terms defined in the Offering
Memorandum, the Indenture and this Confirmation, this Confirmation shall govern.
The parties acknowledge that this Confirmation is entered into on the date
hereof with the understanding that (i) definitions set forth in the Indenture
which are also defined herein by reference to the Indenture and (ii) sections of
the Indenture that are referred to herein will conform to the descriptions
thereof in the Offering Memorandum. If any such definitions in the Indenture or
any such sections of the Indenture differ from the descriptions thereof in the
Offering Memorandum, the descriptions thereof in the Offering Memorandum will
govern for purposes of this Confirmation. The parties further acknowledge that
the Indenture section numbers used herein are based on the [draft of the
Indenture last reviewed by Dealer and the Counterparty as of the date of this
Confirmation, and if any such section numbers are changed in the Indenture as
executed, the parties will amend this Confirmation in good faith to preserve the
intent of the parties][Indenture as executed]. Subject to the foregoing,
references to the Indenture herein are references to the Indenture in effect on
the date of its execution, and if the Indenture is amended or supplemented
following such date (other than any amendment or supplement (x) pursuant to
Section [10.01(h)] of the Indenture that, as determined by the Calculation
Agent, conforms the Indenture to the description of Convertible Notes in the
Offering Memorandum or (y) pursuant to Section [14.07(a)] of the Indenture,
subject, in the case of this clause (y), to the second paragraph under “Method
of Adjustment” in Section 3), any such amendment or supplement will be
disregarded for purposes of this Confirmation (other than as provided in Section
9(h)(iv) below) unless the parties agree otherwise in writing. For purposes of
the Equity Definitions, the Transaction shall be deemed to be a Share Option
Transaction.
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
Page 1 of 33

--------------------------------------------------------------------------------



1.This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form on the Trade
Date but without any Schedule except for:
(a) the election of the laws of the State of New York as the governing law
(without reference to choice of law doctrine) and the election of USD as the
Termination Currency;
(b) (i) the election that the “Cross Default” provisions of Section 5(a)(vi) of
the Agreement shall apply to Dealer with a “Threshold Amount” of three percent
of shareholders’ equity of [Dealer] [[_________] (“Dealer Parent”)]; provided
that “Specified Indebtedness” shall not include obligations in respect of
deposits received in the ordinary course of Dealer’s banking business, (ii) the
phrase “or becoming capable at such time of being declared” shall be deleted
from clause (1) of such Section 5(a)(vi) and (iii) the following language shall
be added to the end thereof “Notwithstanding the foregoing, a default under
subsection (2) hereof shall not constitute an Event of Default if (x) the
default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay.”; and
(c) following the payment of the Premium, the condition precedent in Section
2(a)(iii)(1) of the Agreement with respect to Events of Default or Potential
Events of Default (other than an Event of Default arising under Section 5(a)(ii)
or 5(a)(iv) of the Agreement) shall not apply to a payment or delivery owing by
Dealer to Counterparty.
In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement. If there exists any ISDA Master Agreement between Dealer and
Counterparty or any confirmation or other agreement between Dealer and
Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer and Counterparty, then notwithstanding anything to the contrary
in such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Dealer and Counterparty are parties, the Transaction shall
not be considered a Transaction under, or otherwise governed by, such existing
or deemed ISDA Master Agreement.

2.The terms of the particular Transaction to which this Confirmation relates are
as follows:
General Terms.
Trade Date:April [__], 2020Effective Date:The Trade Date, subject to Section
9(v) belowOption Style:“Modified American”, as described under “Procedures for
Exercise” belowOption Type:CallBuyer:CounterpartySeller:DealerShares:The common
stock of Counterparty, par value USD 0.001 per share (Exchange symbol
“HCAT”).Number of Options:[_______]. For the avoidance of doubt, the Number of
Options shall be reduced by any Options exercised by Counterparty. In no event
will the Number of Options be less than zero.Applicable Percentage:[__]%Option
Entitlement:A number equal to the product of the Applicable Percentage and
[______].Strike Price:USD [______]

Page 2 of 33

--------------------------------------------------------------------------------




Cap Price:USD [______]Premium: USD [______] Premium Payment Date: April [__],
2020Exchange: The NASDAQ Global Select MarketRelated Exchange(s): All
ExchangesExcluded Provisions:Section [14.04(h)] and Section [14.03] of the
Indenture.
Procedures for Exercise.
Conversion Date:
With respect to any conversion of a Convertible Note (other than any conversion
of Convertible Notes with a Conversion Date occurring prior to the Free
Convertibility Date (any such conversion, an “Early Conversion”), to which the
provisions of Section 9(h)(i) of this Confirmation shall apply), the date on
which the Holder (as such term is defined in the Indenture) of such Convertible
Note satisfies all of the requirements for conversion thereof as set forth in
Section [14.01(b)] of the Indenture.
Free Convertibility Date:[October 15, 2024]Expiration Time: The Valuation
TimeExpiration Date: [April 15, 2025], subject to earlier exercise.Multiple
Exercise:Applicable, as described under “Automatic Exercise” below.Automatic
Exercise:
Applicable; provided that, notwithstanding Section 3.4 of the Equity
Definitions, on each Conversion Date occurring on or after the Free
Convertibility Date, in respect of which a Notice of Conversion that is
effective as to Counterparty has been delivered by the relevant converting
Holder, a number of Options equal to [(i)] the number of Convertible Notes in
denominations of USD 1,000 as to which such Conversion Date has occurred [minus
(ii) the number of Options that are or are deemed to be automatically exercised
on such Conversion Date under the Base Call Option Transaction Confirmation
letter agreement dated April [__], 2020 between Dealer and Counterparty (the
“Base Call Option Confirmation”),] shall be deemed to be automatically
exercised; provided however that, except as provided under “Automatic Exercise
After Free Convertibility Date” below, such Options shall be exercised or deemed
exercised only if Counterparty has provided a Notice of Exercise to Dealer in
accordance with “Notice of Exercise” below.


Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

Page 3 of 33

--------------------------------------------------------------------------------




Automatic Exercise After Free Convertibility Date:


Notwithstanding Section 3.4 of the Equity Definitions, unless Counterparty
notifies Dealer in writing prior to 5:00 p.m. (New York City time) on the
Expiration Date that it does not wish Automatic Exercise to occur, all Options
then outstanding as of 5:00 p.m. (New York City time) on the Expiration Date
will be deemed to be automatically exercised as if (i) a number of Convertible
Notes (in denominations of USD 1,000 principal amount) equal to such number of
then-outstanding Options were converted with a “Conversion Date” (as defined in
the Indenture) occurring on or after the Free Convertibility Date and (ii) the
Relevant Settlement Method applied to such Convertible Notes; provided that, no
such automatic exercise pursuant to this paragraph will occur if the Relevant
Price for each Valid Day during the Settlement Averaging Period is less than or
equal to the Strike Price.


Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

Page 4 of 33

--------------------------------------------------------------------------------




Notice of Exercise:
Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, but subject to “Automatic Exercise After Free
Convertibility Date” above, in order to exercise any Options relating to
Convertible Notes with a Conversion Date occurring on or after the Free
Convertibility Date, Counterparty must notify Dealer in writing (which, for the
avoidance of doubt, may be by email) before 5:00 p.m. (New York City time) on
the Scheduled Valid Day immediately preceding the Expiration Date specifying the
number of such Options; provided that, notwithstanding the foregoing, such
notice (and the related exercise of Options hereunder) shall be effective if
given after the applicable notice deadline specified above but prior to 5:00
P.M., New York City time, on the fifth Exchange Business Day following such
notice deadline, in which event the Calculation Agent shall have the right to
adjust Dealer’s delivery obligation hereunder in a commercially reasonable
manner, with respect to the exercise of such Options, as appropriate to reflect
the additional commercially reasonable costs (limited to losses as a result of
hedging mismatches and market losses) and expenses incurred by Dealer or any of
its affiliates in connection with its hedging activities with such adjustments
made assuming that Dealer maintains commercially reasonable hedge positions
(including the unwinding of any commercially reasonable hedge position) as a
result of its not having received such notice prior to such notice deadline (it
being understood that the adjusted delivery obligation described in the
preceding proviso can never be less than zero and can never require any payment
by Counterparty); provided further, that if the Relevant Settlement Method for
such Options is (x) Net Share Settlement and the Specified Cash Amount (as
defined below) is not USD 1,000, (y) Cash Settlement or (z) Combination
Settlement, Counterparty shall provide Dealer a separate notice (the “Notice of
Final Settlement Method”) (which, for the avoidance of doubt, may be by email)
in respect of all such Convertible Notes before 5:00 p.m. (New York City time)
on the Free Convertibility Date specifying (1) the Relevant Settlement Method
for such Options, and (2) if the settlement method for the related Convertible
Notes is not Settlement in Shares or Settlement in Cash (each as defined below),
the fixed amount of cash per Convertible Note that Counterparty has elected to
deliver to Holders (as such term is defined in the Indenture) of the related
Convertible Notes (the “Specified Cash Amount”) and if Counterparty fails to
timely provide such Notice of Final Settlement Method, it shall be deemed to
have provided a Notice of Final Settlement Method indicating that the Relevant
Settlement Method is Net Share Settlement and that the settlement method for the
related Convertible Notes is a combination of cash and shares with a Specified
Cash Amount of USD 1,000. Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act (as defined below) and the rules and regulations thereunder, in
respect of any election of a settlement method with respect to the Convertible
Notes that is not Net Share Settlement with a Specified Cash Amount of USD
1,000.

Page 5 of 33

--------------------------------------------------------------------------------




Valuation Time:
At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its commercially reasonable discretion.
Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:


“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to 1:00
p.m. (New York City time) on any Scheduled Valid Day for the Shares for more
than one half-hour period in the aggregate during regular trading hours of any
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options contracts or futures contracts relating to the Shares.”
Settlement Terms.
Settlement Method:
For any Option, Net Share Settlement; provided that if the Relevant Settlement
Method set forth below for such Option is not Net Share Settlement, then the
Settlement Method for such Option shall be such Relevant Settlement Method, but
only if Counterparty shall have notified Dealer of the Relevant Settlement
Method in the Notice of Final Settlement Method for such Option.
Relevant Settlement Method:In respect of any Option:(i)
 if Counterparty has elected to settle its conversion obligations in respect of
the related Convertible Note (A) entirely in Shares pursuant to Section
[14.02(a)(iv)(A)] of the Indenture (together with cash in lieu of fractional
Shares) (such settlement method, “Settlement in Shares”), (B) in a combination
of cash and Shares pursuant to Section [14.02(a)(iv)(C)] of the Indenture with a
Specified Cash Amount less than USD 1,000 (such settlement method, “Low Cash
Combination Settlement”) or (C) in a combination of cash and Shares pursuant to
Section [14.02(a)(iv)(C)] of the Indenture with a Specified Cash Amount equal to
USD 1,000, then, in each case, the Relevant Settlement Method for such Option
shall be Net Share Settlement;
(ii)if Counterparty has elected to settle its conversion obligations in respect
of the related Convertible Note in a combination of cash and Shares pursuant to
Section [14.02(a)(iv)(C)] of the Indenture with a Specified Cash Amount greater
than USD 1,000, then the Relevant Settlement Method for such Option shall be
Combination Settlement; and

Page 6 of 33

--------------------------------------------------------------------------------




(iii)
if Counterparty has elected to settle its conversion obligations in respect of
the related Convertible Note entirely in cash pursuant to Section
[14.02(a)(iv)(B)] of the Indenture (such settlement method, “Settlement in
Cash”), then the Relevant Settlement Method for such Option shall be Cash
Settlement.
Net Share Settlement:
If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period.


Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Net Share Settlement Amount valued at the Relevant Price for
the last Valid Day of the Settlement Averaging Period.
Combination Settlement:If Combination Settlement is applicable to any Option
exercised or deemed exercised hereunder, Dealer will pay or deliver, as the case
may be, to Counterparty, on the relevant Settlement Date for each such
Option:(i)
cash (the “Combination Settlement Cash Amount”) equal to the sum, for each Valid
Day during the Settlement Averaging Period for such Option, of (A) an amount
(the “Daily Combination Settlement Cash Amount”) equal to the lesser of (1) the
product of (x) the Applicable Percentage and (y) the Specified Cash Amount minus
USD 1,000 and (2) the Daily Option Value, divided by (B) the number of Valid
Days in the Settlement Averaging Period; provided that if the calculation in
clause (A) above results in zero or a negative number for any Valid Day, the
Daily Combination Settlement Cash Amount for such Valid Day shall be deemed to
be zero; and
(ii)
Shares (the “Combination Settlement Share Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of a number of
Shares for such Valid Day (the “Daily Combination Settlement Share Amount”)
equal to (A) (1) the Daily Option Value on such Valid Day minus the Daily
Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero.
Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Combination Settlement Share Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.

Page 7 of 33

--------------------------------------------------------------------------------




Cash Settlement:
If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period.
Daily Option Value:
For any Valid Day, an amount equal to (i) the Option Entitlement on such Valid
Day, multiplied by (ii) (A) the lesser of the Relevant Price on such Valid Day
and the Cap Price, less (B) the Strike Price on such Valid Day; provided that if
the calculation contained in clause (ii) above results in a negative number, the
Daily Option Value for such Valid Day shall be deemed to be zero. In no event
will the Daily Option Value be less than zero.
Valid Day:A day on which (i) there is no Market Disruption Event and (ii)
trading in the Shares generally occurs on the Exchange or, if the Shares are not
then listed on the Exchange, on the principal other United States national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a United States national or regional securities
exchange, on the principal other market on which the Shares are then listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Valid Day” means a Business Day.Scheduled Valid Day:A day that is scheduled to
be a Valid Day on the principal United States national or regional securities
exchange or market on which the Shares are listed or admitted for trading. If
the Shares are not so listed or admitted for trading, “Scheduled Valid Day”
means a Business Day.Business Day:Any day other than a Saturday, a Sunday or a
day on which the Federal Reserve Bank of New York is authorized or required by
law or executive order to close or be closed. Relevant Price:On any Valid Day,
the per Share volume-weighted average price as displayed under the heading
“Bloomberg VWAP” on Bloomberg page HCAT <equity> AQR (or its equivalent
successor if such page is not available) in respect of the period from the
scheduled opening time of the Exchange to the Scheduled Closing Time of the
Exchange on such Valid Day (or if such volume-weighted average price is
unavailable at such time, the market value of one Share on such Valid Day, as
determined by the Calculation Agent in a commercially reasonable manner using,
if practicable, a volume-weighted average method). The Relevant Price will be
determined without regard to after-hours trading or any other trading outside of
the regular trading session trading hours.

Page 8 of 33

--------------------------------------------------------------------------------




Settlement Averaging Period:
For any Option, the 50 consecutive Valid Days commencing on, and including, the
51st Scheduled Valid Day immediately prior to the Expiration Date; provided that
if the Notice of Final Settlement Method for such Option specifies that
Settlement in Shares or Low Cash Combination Settlement applies to the related
Convertible Note, the Settlement Averaging Period may be extended as needed in
order to allow the Dealer to unwind its commercially reasonable hedge in a
commercially reasonable manner with respect to the Transaction;
provided however, that the Settlement Averaging Period shall not exceed the 100
consecutive Valid Days commencing on, and including, the 101st Scheduled Valid
Day immediately prior to the Expiration Date.
Settlement Date:For any Option, the second Business Day immediately following
the final Valid Day of the Settlement Averaging Period for such
Option.Settlement Currency:USDOther Applicable Provisions: The provisions of
Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions will be applicable,
except that all references in such provisions to “Physically-settled” shall be
read as references to “Share Settled”. “Share Settled” in relation to any Option
means that Net Share Settlement or Combination Settlement is applicable to that
Option.Representation and Agreement:
Notwithstanding anything to the contrary in the Equity Definitions (including,
but not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).
3.Additional Terms applicable to the Transaction.Adjustments applicable to the
Transaction:

Page 9 of 33

--------------------------------------------------------------------------------




Potential Adjustment Events:Notwithstanding Section 11.2(e) of the Equity
Definitions (which Section shall not apply for purposes of the Transaction,
except as provided in Section 9(x) below), a “Potential Adjustment Event” means
an occurrence of any event or condition, as set forth in any Dilution Adjustment
Provision, that would result in an adjustment under the Indenture to the
“Conversion Rate” or the composition of a “unit of Reference Property” or to any
“Last Reported Sale Price,” “Daily VWAP,” “Daily Conversion Value” or “Daily
Settlement Amount” (each as defined in the Indenture). For the avoidance of
doubt, Dealer shall not have any delivery or payment obligation hereunder, and
no adjustment shall be made to the terms of the Transaction, on account of (x)
any distribution of cash, property or securities by Counterparty to holders of
the Convertible Notes (upon conversion or otherwise) or (y) any other
transaction in which holders of the Convertible Notes are entitled to
participate, in each case, in lieu of an adjustment under the Indenture of the
type referred to in the immediately preceding sentence (including, without
limitation, pursuant to the fourth sentence of Section [14.04(c)] of the
Indenture or the fourth sentence of Section [14.04(d)] of the Indenture).Method
of Adjustment:
Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions (which Section shall not apply for purposes of the
Transaction except as provided in Section 9(x) below), upon any Potential
Adjustment Event, the Calculation Agent shall make a commercially reasonable
adjustment to the Strike Price and the Option Entitlement corresponding to the
adjustment required to be made pursuant to the Indenture to the “Conversion
Rate” (as such term is defined in the Indenture); provided that, the parties
agree that (x) open market Share repurchases at prevailing market price and (y)
Share repurchases through a dealer pursuant to accelerated share repurchases,
forward contracts or similar transactions (including without limitation any
discount to average VWAP prices) that are entered into at prevailing market
prices and in accordance with customary market terms for transactions of such
type to repurchase the Shares shall not be considered Potential Adjustment
Events.
Notwithstanding the foregoing and “Consequences of Merger Events / Tender
Offers” below:

Page 10 of 33

--------------------------------------------------------------------------------




(i)
if the Calculation Agent in good faith disagrees with any adjustment to the
Convertible Notes that involves an exercise of discretion by Counterparty or its
board of directors (including, without limitation, pursuant to Section [14.05]
of the Indenture, Section [14.07] of the Indenture or any supplemental indenture
entered into thereunder or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine in good
faith and in a commercially reasonable manner the adjustment to be made to any
one or more of the Strike Price, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction in a
commercially reasonable manner, taking into account the relevant provisions of
the Indenture; provided that, notwithstanding the foregoing, if any Potential
Adjustment Event occurs during the Settlement Averaging Period but no adjustment
was made to any Convertible Note under the Indenture because the relevant Holder
(as such term is defined in the Indenture) was deemed to be a record owner of
the underlying Shares on the related Conversion Date, then the Calculation Agent
shall make a commercially reasonable adjustment to the terms hereof in order to
account for such Potential Adjustment Event;
(ii)in connection with any Potential Adjustment Event as a result of an event or
condition set forth in Section [14.04(b)] of the Indenture or Section [14.04(c)]
of the Indenture where, in either case, the period for determining “Y” (as such
term is used in [Section 14.04(b)] of the Indenture) or “SP0” (as such term is
used in Section [14.04(c)] of the Indenture), as the case may be, begins before
Counterparty has publicly announced the event or condition giving rise to such
Potential Adjustment Event, then the Calculation Agent shall have the right to
adjust, in a good faith and in a commercially reasonable manner, any variable
relevant to the exercise, settlement or payment for the Transaction as
appropriate to reflect the costs (to account solely for hedging mismatches and
market losses) and expenses incurred by Dealer in connection with its
commercially reasonable hedging activities with such adjustments made assuming
that Dealer maintains commercially reasonable hedge positions, as a result of
such event or condition not having been publicly announced prior to the
beginning of such period; and

Page 11 of 33

--------------------------------------------------------------------------------




(iii)
if any Potential Adjustment Event is declared and (a) the event or condition
giving rise to such Potential Adjustment Event is subsequently amended,
modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined in the
Indenture) is otherwise not adjusted at the time or in the manner contemplated
by the relevant Dilution Adjustment Provision based on such declaration or (c)
the “Conversion Rate” (as defined in the Indenture) is adjusted as a result of
such Potential Adjustment Event and subsequently re-adjusted (each of clauses
(a), (b) and (c), a “Potential Adjustment Event Change”) then, in each case, the
Calculation Agent shall have the right to adjust, in a good faith and
commercially reasonable manner, any variable relevant to the exercise,
settlement or payment for the Transaction as appropriate to reflect the costs
(to account solely for hedging mismatches and market losses) and expenses
incurred by Dealer in connection with its commercially reasonable hedging
activities with such adjustments made assuming that Dealer maintains
commercially reasonable hedge positions, as a result of such Potential
Adjustment Event Change.
Dilution Adjustment Provisions:Sections 14.04(a), (b), (c), (d) and (e) and
Section [14.05] of the Indenture.Extraordinary Events applicable to the
Transaction:Merger Events:
Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any “Merger Event” as
defined in Section [14.07(a)] of the Indenture.
Tender Offers:
Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section [14.04(e)] of the Indenture.

Page 12 of 33

--------------------------------------------------------------------------------




Consequences of Merger Events/
Tender Offers:


Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions (which
Section shall not apply for purposes of the Transaction except as provided in
Section ‎9(x) below), upon the occurrence of a Merger Event or a Tender Offer,
the Calculation Agent shall make a corresponding adjustment to any one or more
of the nature of the Shares (in the case of a Merger Event), Strike Price,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction to the extent that an analogous adjustment is
required to be made pursuant to the Indenture in respect of such Merger Event or
Tender Offer, subject to the second paragraph under “Method of Adjustment”;
provided, however, that such adjustment shall be made without regard to any
adjustment to the Conversion Rate pursuant to any Excluded Provision; provided
further that if, with respect to a Merger Event or a Tender Offer, (i) the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person that is not a corporation or is not
organized under the laws of the United States, any State thereof or the District
of Columbia or (ii) the Counterparty to the Transaction following such Merger
Event or Tender Offer will not be a corporation organized under the laws of the
United States, any State thereof or the District of Columbia, then, in either
case, Cancellation and Payment (Calculation Agent Determination) may apply at
Dealer’s sole election; provided further that, for the avoidance of doubt,
adjustments shall be made pursuant to the provisions set forth above regardless
of whether any Merger Event or Tender Offer gives rise to an Early Conversion.

Page 13 of 33

--------------------------------------------------------------------------------




Consequences of Announcement Events:
Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event, (x)
references to “Tender Offer” shall be replaced by references to “Announcement
Event” and references to “Tender Offer Date” shall be replaced by references to
“date of such Announcement Event”, (y) the phrase “exercise, settlement, payment
or any other terms of the Transaction (including, without limitation, the
spread)” shall be replaced with the phrase “Cap Price (provided that in no event
shall the Cap Price be less than the Strike Price)” and the words “whether
within a commercially reasonable (as determined by the Calculation Agent) period
of time prior to or after the Announcement Event” shall be inserted prior to the
word “which” in the seventh line, and (z) for the avoidance of doubt, the
Calculation Agent shall determine whether the relevant Announcement Event has
had a material economic effect on the Transaction (and, if so, may adjust the
Cap Price accordingly) on one or more occasions on or after the date of the
Announcement Event up to, and including, the Expiration Date, any Early
Termination Date and/or any other date of cancellation, it being understood that
any adjustment in respect of an Announcement Event shall take into account any
earlier adjustment relating to the same Announcement Event and shall not be
duplicative with any other adjustment or cancellation valuation made pursuant to
this Confirmation, the Equity Definitions or the Agreement; provided that in no
event shall the Cap Price be adjusted to be less than the Strike Price. An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable.

Page 14 of 33

--------------------------------------------------------------------------------




Announcement Event:
(i) The public announcement by (x) any entity of any transaction or event that
the Calculation Agent determines is reasonably likely to be completed and that,
if completed, would constitute a Merger Event or Tender Offer (it being
understood and agreed that in determining whether such transaction or event is
reasonably likely to be completed, the Calculation Agent may take into
consideration the effect of the relevant announcement on the Shares and/or
options relating to the Shares and, if such effect is material, may deem such
transaction or event to be reasonably likely to be completed), (y) Issuer, any
subsidiary thereof or any of their agents or representatives of any potential
acquisition or disposition by Issuer and/or its subsidiaries where the aggregate
consideration exceeds 35% of the market capitalization of Issuer as of the date
of such announcement (an “Acquisition Transaction”) or (z) Issuer, any
subsidiary of Issuer, any Valid Third-Party Entity or any of their agents or
representatives of the intention to enter into a Merger Event or Tender Offer or
an Acquisition Transaction (in the case of a Valid Third-Party Entity or its
agent or representative, that the Calculation Agent determines is reasonably
likely to be completed, it being understood and agreed that in making such
determination, the Calculation Agent may take into consideration the effect of
the relevant announcement on the Shares and/or options relating to the Shares
and, if such effect is material, may deem such Merger Event, Tender Offer or
Acquisition Transaction to be reasonably likely to be completed), (ii) the
public announcement by Issuer, any subsidiary thereof or any of their agents or
representatives of an intention to solicit or enter into, or to explore
strategic alternatives or other similar undertaking that may include, a Merger
Event or Tender Offer or an Acquisition Transaction or (iii) any subsequent
public announcement by any entity of a change to a transaction or intention that
is the subject of an announcement of the type described in clause (i) or (ii) of
this sentence (including, without limitation, a new announcement, whether or not
by the same party, relating to such a transaction or intention or the
announcement of a withdrawal from, or the abandonment or discontinuation of,
such a transaction or intention), as determined by the Calculation Agent. For
the avoidance of doubt, the occurrence of an Announcement Event with respect to
any transaction or intention shall not preclude the occurrence of a later
Announcement Event with respect to such transaction or intention. For purposes
of this definition of “Announcement Event,” (A) “Merger Event” shall mean such
term as defined under Section 12.1(b) of the Equity Definitions (but, for the
avoidance of doubt, the remainder of the definition of “Merger Event” in Section
12.1(b) of the Equity Definitions following the definition of “Reverse Merger”
therein shall be disregarded) and (B) “Tender Offer” shall mean such term as
defined under Section 12.1(d) of the Equity Definitions; provided that Section
12.1(d) of the Equity Definitions is hereby amended by replacing “10%” with
“20%” in the third line thereof.

Page 15 of 33

--------------------------------------------------------------------------------




Valid Third-Party Entity:In respect of any transaction, any third party (i)
whose announcement is reasonably determined by the Calculation Agent to have had
a material economic effect on the Shares and/or options on the Shares and (ii)
that is the entity, or an affiliate of the entity, that is, or would be, a party
to the relevant transaction or event.Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.
Additional Disruption Events:Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position”, (iii) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
the words “(including, for the avoidance of doubt and without limitation, (x)
any tax law or (y) adoption, effectiveness or promulgation of new regulations
authorized or mandated by existing statute)” and (iv) adding the words “provided
that, in the case of clause (Y) hereof and any law, regulation or
interpretation, the consequence of such law, regulation or interpretation is
applied equally by Dealer to all of its similarly situated counterparties and/or
similar transactions.” after the semi-colon in the last line thereof.
Failure to Deliver:ApplicableHedging Disruption:
Applicable; provided that Section 12.9(b)(iii) of the Equity Definitions is
hereby amended by inserting in the third line thereof, after the words “to
terminate the Transaction”, the words “or a portion of the Transaction affected
by such Hedging Disruption”.
Increased Cost of Hedging:Not ApplicableHedging Party:For all applicable
Additional Disruption Events, Dealer.Determining Party:
For all applicable Extraordinary Events, Dealer; provided that when making any
determination or calculation as “Determining Party,” Dealer shall be bound by
the same obligations relating to required acts of the Calculation Agent as set
forth in Section 1.40 of the Equity Definitions and this Confirmation as if
Determining Party were the Calculation Agent.

Page 16 of 33

--------------------------------------------------------------------------------




Following any determination or calculation by Determining Party hereunder, upon
a written request by Counterparty (which may be by email), Determining Party
will promptly (but in any event within five Scheduled Trading Days) provide to
Counterparty by email to the email address provided by Counterparty in such
written request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such determination or calculation (including any assumptions used in making such
determination or calculation), it being understood that in no event will
Determining Party be obligated to share with Counterparty any proprietary or
confidential data or information or any proprietary or confidential models used
by it in making such determination or calculation or any information that is
subject to an obligation not to disclose such
information.Non-Reliance:ApplicableAgreements and Acknowledgments Regarding
Hedging Activities:
ApplicableAdditional Acknowledgments:Applicable4.Calculation Agent.
Dealer; provided that, following the occurrence and during the continuance of an
Event of Default of the type described in Section 5(a)(vii) of the Agreement
with respect to which Dealer is the sole Defaulting Party, Counterparty shall
have the right to designate a nationally recognized independent equity
derivatives dealer to replace Dealer as the Calculation Agent, and the parties
shall work in good faith to execute any appropriate documentation required by
such replacement Calculation Agent.
Following any adjustment, determination or calculation by the Calculation Agent
hereunder, upon a written request by Counterparty (which may be by email), the
Calculation Agent will promptly (but in any event within five Scheduled Trading
Days) provide to Counterparty by email to the email address provided by
Counterparty in such written request a report (in a commonly used file format
for the storage and manipulation of financial data) displaying in reasonable
detail the basis for such adjustment, determination or calculation (including
any assumptions used in making such adjustment, determination or calculation),
it being understood that in no event will the Calculation Agent be obligated to
share with Counterparty any proprietary or confidential data or information or
any proprietary or confidential models used by it in making such adjustment,
determination or calculation or any information that is subject to an obligation
not to disclose such information.All calculations and determinations by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner.5.
Account Details.
(a)Account for payments to Counterparty:To be provided.

Page 17 of 33

--------------------------------------------------------------------------------




Account for delivery of Shares to Counterparty: To be provided.(b)Account for
payments to Dealer:To be provided.Account for delivery of Shares from Dealer:To
be provided.6.
Offices.
(a)The Office of Counterparty for the Transaction is: Inapplicable, Counterparty
is not a Multibranch Party.(b)The Office of Dealer for the Transaction is: [New
York, NY]7.
Notices.
(a)Address for notices or communications to Counterparty:Health Catalyst,
Inc.3165 Millrock Drive #400Salt Lake City, UT
84121Attention:               Jason Alger, Senior Vice President
Email:                     jason.alger@healthcatalyst.comWith a copy to:Health
Catalyst, Inc. 3165 Millrock Drive #400Salt Lake City, UT
84121Attention:               Dan Orenstein, General Counsel
Email:                     dan.orenstein@healthcatalyst.com
(b)Address for notices or communications to Dealer:[_________] [_________]
[_________] [_________] [_________] With a copy to:[_________] [_________]
[_________] [_________] [_________]



Page 18 of 33

--------------------------------------------------------------------------------




8.
Representations and Warranties.
Each of the representations and warranties of Counterparty set forth in Section
3 of the Purchase Agreement (the “Purchase Agreement”) dated as of April [__],
2020, between Counterparty and J.P. Morgan Securities LLC and Goldman Sachs &
Co. LLC, as representatives of the Initial Purchasers party thereto (the
“Initial Purchasers”), are true and correct and are hereby deemed to be repeated
to Dealer as if set forth herein. Counterparty hereby further represents and
warrants to Dealer on the date hereof and on and as of the Premium Payment Date
that:
(a)(i) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; (ii) such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and (iii) this Confirmation has been
duly and validly executed and delivered by Counterparty and constitutes its
valid and binding obligation, enforceable against Counterparty in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity) and except that rights to indemnification and
contribution hereunder may be limited by federal or state securities laws or
public policy relating thereto.(b)In lieu of the representation set forth in
Section 3(a)(iii) of the Agreement, neither the execution and delivery of this
Confirmation nor the incurrence or performance of obligations of Counterparty
hereunder will conflict with or result in a breach of the certificate of
incorporation or by‑laws (or any equivalent documents) of Counterparty, or any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or any agreement or instrument filed
as an exhibit to Counterparty’s Annual Report on Form 10-K for the year ended
December 31, 2019 to which Counterparty or any of its subsidiaries is a party or
by which Counterparty or any of its subsidiaries is bound or to which
Counterparty or any of its subsidiaries is subject, or constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument.(c)No consent, approval, authorization, or order of, or filing with,
any governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.(d)Counterparty is not and, after
consummation of the transactions contemplated hereby, will not be required to
register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.(e)Counterparty is an “eligible contract
participant” (as such term is defined in Section 1a(18) of the Commodity
Exchange Act, as amended, other than a person that is an eligible contract
participant under Section 1a(18)(C) of the Commodity Exchange
Act).(f)Counterparty is not, on the date hereof, aware of any material
non-public information with respect to Counterparty or the Shares.(g)
To the knowledge of Counterparty, no state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares; provided that Counterparty makes no
representation or warranty regarding any such requirement that is applicable
generally to the ownership of common equity securities of U.S. domestic issuers
listed on the Exchange by Dealer or any of its affiliates solely as a result of
it or any of such affiliates being a financial institution or broker-dealer.
(h)Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million as of the date hereof.Dealer hereby represents
and warrants to Counterparty on the date hereof and on and as of the Premium
Payment Date, that Dealer is an “eligible contract participant” (as such term is
defined in Section 1a(18) of the Commodity Exchange Act, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).9.
Other Provisions.

Page 19 of 33

--------------------------------------------------------------------------------




(a)
Opinions. Counterparty shall deliver to Dealer an opinion of counsel, dated as
of the Premium Payment Date, with respect to the matters set forth in Sections
8(a), 8(b) and 8(c) of this Confirmation (it being understood that such opinions
of counsel shall be limited to the federal laws of the United States, the laws
of the State of New York and the General Corporate Law of the State of Delaware
and may contain customary limitations, exceptions and qualifications). Delivery
of such opinion to Dealer shall be a condition precedent for the purpose of
Section 2(a)(iii) of the Agreement with respect to each obligation of Dealer
under Section 2(a)(i) of the Agreement.
(b)
Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
Notice Percentage would reasonably be expected to be (i) greater than [_____]%
and (ii) greater by 0.5% than the Notice Percentage included in the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, greater than the Notice Percentage as of the date hereof). The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the Number of Shares and the denominator of which is the
number of Shares outstanding on such day. In the event that Counterparty fails
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this Section 9(b) then Counterparty agrees to indemnify and hold
harmless Dealer and its affiliates and their respective officers, directors,
employees, affiliates, advisors, agents and controlling persons (each, an
“Indemnified Person”) from and against any and all losses (including losses
relating to Dealer’s hedging activities as a consequence of becoming, or of the
risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and reasonable and documented out-of-pocket
expenses (including reasonable attorney’s fees of one outside counsel in each
relevant jurisdiction), joint or several, which an Indemnified Person may become
subject to, as a result of Counterparty’s failure to provide Dealer with a
Repurchase Notice on the day and in the manner specified in this paragraph, and
to reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other out-of-pocket expenses incurred (and
supported by invoices or other documentation setting forth in reasonable detail
such expenses) in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the reasonable fees
and expenses of such counsel related to such proceeding. Counterparty shall not
be liable to the extent that the Indemnified Person fails to notify Counterparty
within a commercially reasonable period of time after any action is commenced
against it in respect of which indemnity may be sought hereunder (it being
understood that any such notice delivered within 30 calendar days of the
commencement of any such action shall be deemed to have been delivered within a
commercially reasonable period of time for such purpose). In addition,
Counterparty shall not have liability for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any such proceeding contemplated by this paragraph that is pending
or threatened in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person.
Counterparty shall not be liable for any losses, claims, damages or liabilities
(or expenses relating thereto) of any Indemnified Person that result from the
bad faith, gross negligence, willful misconduct or fraud of such Indemnified
Person. If the indemnification provided for in this paragraph is unavailable to
an Indemnified Person or insufficient in respect of any losses, claims, damages
or liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph (b) are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

Page 20 of 33

--------------------------------------------------------------------------------




(c)
Regulation M. Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until the
second Scheduled Trading Day immediately following the Effective Date, engage in
any such distribution.
(d)
No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.
(e)Transfer or Assignment(i)
Counterparty shall have the right to transfer or assign all or any of its rights
and obligations hereunder with respect to all or any of the Options hereunder
(such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to the following conditions:
(A)With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(n) or 9(s) of this Confirmation;(B)
Any Transfer Options shall only be transferred or assigned to a third party that
is a United States person (as defined in the U.S. Internal Revenue Code of 1986,
as amended (the “Code”);
(B)Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are reasonably requested
and reasonably satisfactory to Dealer;(C)Dealer will not, as a result of such
transfer or assignment, be required to pay the transferee or assignee on any
payment date an amount under Section 2(d)(i)(4) of the Agreement greater than an
amount that Dealer would have been required to pay to Counterparty in the
absence of such transfer or assignment;(D)Dealer will not, as a result of such
transfer or assignment, receive from the transferee or assignee an amount
(taking into account any additional amounts paid under Section 2(d)(i)(4) of the
Agreement as well as any withholding or deduction) that is less than the amount
that Dealer would have received from Counterparty in the absence of such
transfer or assignment;(E)An Event of Default, Potential Event of Default or
Termination Event will not occur as a result of such transfer or
assignment;(F)Counterparty shall cause the transferee or assignee to make such
Payee Tax Representations and to provide such tax documentation as may be
reasonably requested by Dealer to permit Dealer to determine that results
described in clauses (C), (D) and (E) will not occur upon or after such transfer
or assignment, including but not limited to providing tax documentation
specified in Section 9(aa) of this Confirmation and making the tax
representations specified in Section 9(dd) of this Confirmation on or prior to
such transfer and at the other times specified in such Sections;
and(G)Counterparty shall be responsible for all reasonable out-of-pocket costs
and expenses, including reasonable counsel fees, incurred by Dealer in
connection with such transfer or assignment.

Page 21 of 33

--------------------------------------------------------------------------------




(ii)
Dealer may transfer or assign all or any part of its rights or obligations under
the Transaction (A) without Counterparty’s consent, to any Affiliate of Dealer
or Dealer’s ultimate parent, if any, (1) that has a long-term issuer rating that
is equal to or better than Dealer’s credit rating at the time of such transfer
or assignment, or (2) whose obligations hereunder will be guaranteed, pursuant
to the terms of a customary guarantee in a form used by Dealer or Dealer’s
ultimate parent, as applicable, generally for similar transactions, by Dealer or
Dealer’s ultimate parent, as applicable, or (B) with Counterparty’s consent
(such consent not to be unreasonably withheld or delayed), to any third party
financial institution that is a recognized dealer in the market for U.S.
corporate equity derivatives and that has a long-term issuer rating equal to or
better than the greater of (1) the credit rating of Dealer at the time of the
transfer and (2) A- by Standard and Poor’s Rating Group, Inc. or its successor
(“S&P”), or A3 by Moody’s Investor Service, Inc. or its successor (“Moody’s”)
or, if either S&P or Moody’s ceases to rate such debt, at least an equivalent
rating or better by a substitute rating agency mutually agreed by Counterparty
and Dealer; provided that, in the case of any transfer or assignment described
in clause (A) or (B) above, such a transfer or assignment shall not be permitted
unless (I) an Event of Default, Potential Event of Default or Termination Event
will not occur as a result of such transfer and assignment and (II)(a) based on
the law in effect as of the date of the transfer or assignment Counterparty will
not, as a result of any withholding or deduction made by the transferee or
assignee as a result of any Tax, receive from the transferee or assignee on any
payment date or delivery date (after accounting for amounts paid by the
transferee or assignee under Section 2(d)(i)(4) of the Agreement as well as such
withholding or deduction) an amount or a number of Shares, as applicable, lower
than the amount or the number of Shares, as applicable, that Dealer would have
been required to pay or deliver to Counterparty in the absence of such transfer
or assignment, (b) based on the law in effect as of the date of the transfer or
assignment, Counterparty will not, as a result of such transfer or assignment,
be required to pay the transferee or assignee on any payment date an amount
under Section 2(d)(i)(4) of the Agreement greater than an amount that
Counterparty would have been required to pay to Dealer in the absence of such
transfer or assignment, and (c) Dealer shall cause the transferee or assignee to
make such Payee Tax Representations and to provide such tax documentation as may
be reasonably requested by Counterparty to permit Counterparty to make any
necessary determinations pursuant to clauses (II)(a) and (b) of this proviso. If
at any time at which (A) the Section 16 Percentage exceeds 9.0%, (B) the Option
Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable
Share Limit (if any applies) (any such condition described in clauses (A), (B)
or (C), an “Excess Ownership Position”), Dealer is unable after using its
commercially reasonable efforts to effect a transfer or assignment of Options to
a third party on pricing terms reasonably acceptable to Dealer and within a time
period reasonably acceptable to Dealer such that no Excess Ownership Position
exists, then Dealer may designate any Exchange Business Day as an Early
Termination Date with respect to a portion of the Transaction (the “Terminated
Portion”), such that following such partial termination no Excess Ownership
Position exists. In the event that Dealer so designates an Early Termination
Date with respect to a portion of the Transaction, a payment shall be made
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the number of Options underlying
the Terminated Portion, (2) Counterparty were the sole Affected Party with
respect to such partial termination and

Page 22 of 33

--------------------------------------------------------------------------------



(3) the Terminated Portion were the sole Affected Transaction (and, for the
avoidance of doubt, the provisions of Section 9(l) shall apply to any amount
that is payable by Dealer to Counterparty pursuant to this sentence as if
Counterparty was not the Affected Party). Dealer shall notify Counterparty of an
Excess Ownership Position with respect to which it intends to seek a transfer or
assignment as soon as reasonably practicable after becoming aware of such an
Excess Ownership Position. The “Section 16 Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and any other person subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part beneficially owns (within the
meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under Section
16 of the Exchange Act and the rules and regulations thereunder results in a
higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Option Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Options and the Option
Entitlement and (2) the aggregate number of Shares underlying any other call
option transaction sold by Dealer to Counterparty, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Counterparty that are, in each case, applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person (except for filings of
Form 13F, Schedule 13D or Schedule 13G under the Exchange Act), or could result
in an adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.
(iii)Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to (and only to) the extent of any
such performance.(f)
Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements, including any requirements relating to Dealer’s
commercially reasonable hedging activities hereunder, Dealer reasonably
determines that it would not be practicable or advisable to deliver, or to
acquire Shares to deliver, any or all of the Shares to be delivered by Dealer on
any Settlement Date for the Transaction, Dealer may, by notice to Counterparty
on or prior to any Settlement Date (a “Nominal Settlement Date”), elect to
deliver the Shares on two or more dates (each, a “Staggered Settlement Date”) as
follows:
(i)in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which shall occur on or prior to such Nominal
Settlement Date) and the number of Shares that it will deliver on each Staggered
Settlement Date;(ii)the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates will equal the
number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date; and(iii)if the Net Share Settlement terms or the
Combination Settlement terms set forth above were to apply on the Nominal
Settlement Date, then the Net Share Settlement terms or the Combination
Settlement terms, as the case may be, will apply on each Staggered Settlement
Date, except that the Shares otherwise deliverable on such Nominal Settlement
Date will be allocated among such Staggered Settlement Dates as specified by
Dealer in the notice referred to in clause (i) above.

Page 23 of 33

--------------------------------------------------------------------------------




(g)
[Role of Agent.][Insert relevant Dealer language regarding agency or
communications with employees .]
(h)Additional Termination Events.(i)Notwithstanding anything to the contrary in
this Confirmation, upon any Early Conversion in respect of which a “Notice of
Conversion” (as defined in the Indenture) that is effective as to Counterparty
has been delivered by the relevant converting Holder:(A)
Counterparty may, within ten Scheduled Trading Days of the “Conversion Date” (as
defined in the Indenture) for such Early Conversion, provide written notice (an
“Early Conversion Notice”) to Dealer specifying the number of Convertible Notes
surrendered for conversion on such Conversion Date (such Convertible Notes, the
“Affected Convertible Notes”) and the anticipated settlement date, and the
giving of such Early Conversion Notice shall constitute an Additional
Termination Event as provided in this clause (i); provided that any such Early
Conversion Notice shall contain a representation and warranty that Counterparty
is not, on the date thereof, aware of any material nonpublic information with
respect to Counterparty or the Shares, in respect of the delivery of such Early
Conversion Notice; provided further that the provisions of this Section 9(h)(i)
shall not apply to any Affected Convertible Note (i) with respect to which
Counterparty has elected the “Exchange in Lieu of Conversion” option pursuant to
Section [14.12] of the Indenture and (ii) that has been accepted by the
designated financial institution pursuant to Section [14.12] of the Indenture,
except to the extent that Counterparty notifies Dealer, within ten Scheduled
Trading Days of the then applicable conversion settlement date determined
pursuant to Section [14.02(c)] of the Indenture, that (x) such financial
institution has failed to pay or deliver, as the case may be, the consideration
due upon conversion of such Affected Convertible Note, or (y) such Affected
Convertible Note is subsequently resubmitted to Counterparty for conversion in
accordance with the terms of the Indenture;
(B)
upon receipt of any such Early Conversion Notice, Dealer shall designate an
Exchange Business Day as an Early Termination Date (which Exchange Business Day
shall be on or as promptly as reasonably practicable after the related
conversion settlement date for such Early Conversion) with respect to the
portion of the Transaction corresponding to a number of Options (the “Affected
Number of Options”) equal to the lesser of (x) the number of Affected
Convertible Notes [minus the “Affected Number of Options” (as defined in the
Base Call Option Confirmation), if any, that relate to such Affected Convertible
Notes] and (y) the Number of Options as of the Conversion Date for such Early
Conversion;
(C)any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options, (y)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 9(l) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this Section 9(h)(i) as if Counterparty were not the Affected
Party); (D) for the avoidance of doubt, in determining the amount payable in
respect of such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Early Conversion and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred, (y) no adjustments
to the Conversion Rate have occurred pursuant to any Excluded Provision and (z)
the corresponding Convertible Notes remain outstanding; and

Page 24 of 33

--------------------------------------------------------------------------------




(E)the Transaction shall remain in full force and effect, except that, as of the
Conversion Date for such Early Conversion, the Number of Options shall be
reduced by the Affected Number of Options.(ii)
Within ten Scheduled Trading Days following any Repurchase Event (as defined
below), Counterparty may notify Dealer of such Repurchase Event and the
aggregate principal amount of Convertible Notes subject to such Repurchase Event
(any such notice, a “Convertible Notes Repurchase Notice”); provided that any
such Convertible Notes Repurchase Notice shall contain a representation and
warranty that Counterparty is not, on the date thereof, aware of any material
nonpublic information with respect to Counterparty or the Shares, in respect of
the delivery of such Convertible Notes Repurchase Notice. The receipt by Dealer
from Counterparty of any Convertible Notes Repurchase Notice shall constitute an
Additional Termination Event as provided in this Section 9(h)(ii). Upon receipt
of any such Convertible Notes Repurchase Notice, Dealer shall designate an
Exchange Business Day following receipt of such Convertible Notes Repurchase
Notice (which Exchange Business Day shall be on or as promptly as reasonably
practicable after the related repurchase settlement date for the relevant
Repurchase Event) as an Early Termination Date with respect to the portion of
the Transaction corresponding to a number of Options (the “Repurchase Options”)
equal to the lesser of (A) the aggregate principal amount of such Convertible
Notes specified in such Convertible Notes Repurchase Notice, divided by USD
1,000 [minus (y) the number of Repurchase Options (as defined in the Base Call
Option Confirmation), if any, that relate to such Convertible Notes], and (B)
the Number of Options as of the date Dealer designates such Early Termination
Date and, as of such date, the Number of Options shall be reduced by the number
of Repurchase Options. Any payment hereunder with respect to such termination
(the “Repurchase Unwind Payment”) shall be calculated pursuant to Section 6 of
the Agreement as if (1) an Early Termination Date had been designated in respect
of a Transaction having terms identical to the Transaction and a Number of
Options equal to the number of Repurchase Options, (2) Counterparty were the
sole Affected Party with respect to such Additional Termination Event, (3) no
adjustments to the Conversion Rate have occurred pursuant to an Excluded
Provision, (4) the corresponding Convertible Notes remaining outstanding, (5)
the relevant Repurchase and any conversions, adjustments, agreements, payments,
deliveries or acquisitions by or on behalf of Counterparty leading thereto had
not occurred and (6) the terminated portion of the Transaction were the sole
Affected Transaction. “Repurchase Event” means that (i) any Convertible Notes
are repurchased or redeemed (whether pursuant to [Section 15.02] of the
Indenture or otherwise) by Counterparty or any of its subsidiaries, (ii) any
Convertible Notes are delivered to Counterparty in exchange for delivery of any
property or assets of Counterparty or any of its subsidiaries (howsoever
described), (iii) any principal of any of the Convertible Notes is repaid prior
to the final maturity date of the Convertible Notes (other than upon
acceleration of the Convertible Notes described in Section 9(h)(iii)), or (iv)
any Convertible Notes are exchanged by or for the benefit of the Holders (as
defined in the Indenture) thereof for any other securities of Counterparty or
any of its Affiliates (or any other property, or any combination thereof)
pursuant to any exchange offer or similar transaction; provided that any
conversion of Convertible Notes pursuant to the terms of the Indenture shall not
constitute a Repurchase Event.
(iii)Notwithstanding anything to the contrary in this Confirmation if an event
of default with respect to Counterparty occurs under the terms of the
Convertible Notes as set forth in Section [6.01] of the Indenture and such event
of default results in the Convertible Notes being accelerated and declared due
and payable, then such event of default shall constitute an Additional
Termination Event applicable to the Transaction and, with respect to such
Additional Termination Event, (A) Counterparty shall be deemed to be the sole
Affected Party, (B) the Transaction shall be the sole Affected Transaction and
(C) Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement (which Early Termination Date shall be
on or as promptly as reasonably practicable after Dealer becomes aware of the
occurrence of such acceleration).

Page 25 of 33

--------------------------------------------------------------------------------




(iv)
Notwithstanding anything to the contrary in this Confirmation, the occurrence of
an Amendment Event shall constitute an Additional Termination Event applicable
to the Transaction and, with respect to such Additional Termination Event, (A)
Counterparty shall be deemed to be the sole Affected Party, (B) the Transaction
shall be the sole Affected Transaction and (C) Dealer shall be the party
entitled to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement. “Amendment Event” means that Counterparty amends, modifies,
supplements, waives or obtains a waiver in respect of any term of the Indenture
or the Convertible Notes governing the principal amount, coupon, maturity,
repurchase obligation of Counterparty, any term relating to conversion of the
Convertible Notes (including changes to the conversion rate, conversion rate
adjustment provisions, conversion settlement dates or conversion conditions), or
any term that would require consent of the holders of not less than 100% of the
principal amount of the Convertible Notes to amend (other than, in each case,
any amendment or supplement (x) pursuant to Section [10.01(h)] of the Indenture
that, as determined by the Calculation Agent, conforms the Indenture to the
description of Convertible Notes in the Offering Memorandum or (y) pursuant to
Section [14.07] of the Indenture), in each case, without the consent of Dealer.
(i)
Amendments to Equity Definitions.
(i)Solely in respect of adjustments to the Cap Price pursuant to Section 9‎(x),
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “that may have a diluting or concentrative effect on the theoretical value
of the relevant Shares” and replacing them with the words “that is the result of
a corporate event involving the Issuer or its securities that has a material
economic effect on the Shares or options on the Shares; provided that such event
is not based on (a) an observable market, other than the market for the
Company’s own stock or (b) an observable index, other than an index calculated
and measured solely by reference to Company’s own operations.”(ii)
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) inserting
“(1)” immediately following the word “means” in the first line thereof and (2)
inserting immediately prior to the semi-colon at the end of subsection (B)
thereof the following words: “or (2) the occurrence of any of the events
specified in Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with
respect to that Issuer; provided that the period for dismissal, discharge, stay
or restraint therein shall be increased from within 15 days to within 60 days”.
(iii)Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1)
replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.(j)
No Setoff. Neither party shall have the right to set off any obligation that it
may have to the other party under the Transaction against any obligation such
other party may have to it, whether arising under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise and each party hereby waives any such right to setoff.
(k)
Adjustments. For the avoidance of doubt, whenever the Hedging Party, Determining
Party or Calculation Agent is required or permitted to make an calculation,
adjustment, determination or election pursuant to the terms of the Agreement,
this Confirmation or the Equity Definitions to take into account the effect of
an event (other than on adjustments made by reference to the Indenture), the
Hedging Party, Determining Party or Calculation Agent shall make such
calculation, adjustment, determination or election in a commercially reasonable
manner by reference to the effect of such event on the Hedging Party, assuming
that the Hedging Party maintains a commercially reasonable hedge position.

Page 26 of 33

--------------------------------------------------------------------------------




(l)
Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) an Announcement Event,
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control), and if Dealer would owe any amount to Counterparty
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Obligation”), then Dealer shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Counterparty gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the date
of the Announcement Event, Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable, of its election that the Share
Termination Alternative shall not apply, (b) Counterparty remakes the
representation set forth in Section ‎8(f) as of the date of such election and
(c) Dealer agrees, in its good faith and commercially reasonable discretion, to
such election, in which case the provisions of Section 12.7 or Section 12.9 of
the Equity Definitions, or the provisions of Section 6(d)(ii) and Section 6(e)
of the Agreement, as the case may be, shall apply.
Share Termination Alternative: If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment. Share Termination Delivery Property:A number of
Share Termination Delivery Units, as calculated by the Calculation Agent, equal
to the Payment Obligation divided by the Share Termination Unit Price. The
Calculation Agent shall adjust the Share Termination Delivery Property by
replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price. Share Termination Unit Price:The
value of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation.

Page 27 of 33

--------------------------------------------------------------------------------




Share Termination Delivery Unit:
One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of such Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event, as determined by the
Calculation Agent. If such Naturalization, Insolvency, or Merger Event involves
a choice of Exchange Property to be received by holders, such holder shall be
deemed to have elected to receive the maximum possible amount of cash.
Failure to Deliver: ApplicableOther applicable provisions: If Share Termination
Alternative is applicable, the provisions of Sections 9.8, 9.9 and 9.11 (as
modified above) of the Equity Definitions and the provisions set forth opposite
the caption “Representation and Agreement” in Section 2 will be applicable,
except that all references in such provisions to “Physically-settled” shall be
read as references to “Share Termination Settled” and all references to “Shares”
shall be read as references to “Share Termination Delivery Units”. “Share
Termination Settled” in relation to the Transaction means that Share Termination
Alternative is applicable to the Transaction.(m)
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.
(n)
Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, based on the advice of counsel, the Shares (“Hedge Shares”)
acquired by Dealer for the purpose of effecting a commercially reasonable hedge
of its obligations pursuant to the Transaction cannot be sold in the public
market by Dealer without registration under the Securities Act, Counterparty
shall, at its election, either (i) in order to allow Dealer to sell the Hedge
Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and enter into an agreement, in
form and substance reasonably satisfactory to Dealer, substantially in the form
of an underwriting agreement customary for a registered secondary offering of a
similar size in respect of a similar issuer; provided, however, that if Dealer,
in its good faith and commercially reasonable discretion, is not satisfied with
access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this paragraph shall
apply at the election of Counterparty, (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, use commercially reasonable efforts to
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of a similar size in respect of a similar issuer, in form and
substance commercially reasonably satisfactory to Dealer (in which case, the
Calculation Agent shall make any commercially reasonable adjustments to the
terms of the Transaction that are necessary, in its commercially reasonable
judgment, to compensate Dealer for any commercially reasonable discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement) or (iii) purchase the Hedge Shares then held by Dealer from
Dealer at the then current market price on such Exchange Business Days, and in
the amounts and at such time(s), reasonably requested by Dealer.

Page 28 of 33

--------------------------------------------------------------------------------




(o)
Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
(p)
Right to Extend. Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in the case of clause (i),
in its commercially reasonable judgment or, in the case of clause (ii), based on
advice of counsel, that such action is reasonably necessary or appropriate (i)
to preserve Dealer’s commercially reasonable hedging or hedge unwind activity
hereunder in light of existing liquidity conditions in the stock loan market or
other relevant market or (ii) to enable Dealer to effect transactions with
respect to Shares in connection with its commercially reasonable hedging, hedge
unwind or settlement activity hereunder in a manner that would, if Dealer were
the Issuer or an affiliated purchaser of the Issuer, be in compliance with
applicable legal or regulatory, requirements of self-regulatory organizations
with jurisdiction over Dealer or its affiliates, or with related policies and
procedures adopted by Dealer in good faith so long as such policies and
procedures would generally be applicable to counterparties similar to
Counterparty and transactions similar to the Transaction); provided that no such
Valid Day or other date of valuation, payment or delivery may be postponed or
added more than 120 Valid Days after the original Valid Day or other date of
valuation, payment or delivery, as the case may be.
(q)
Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.
(r)
Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.
(s)
Notice of Certain Other Events. Counterparty covenants and agrees that:
(i)
promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of the types and
amounts of consideration actually received by holders of Shares in such Merger
Event (the date of such notification, the “Consideration Notification Date”);
provided that in no event shall the Consideration Notification Date be later
than the date on which such Merger Event is consummated; and
(ii)(A) Counterparty shall give Dealer commercially reasonable advance (but in
no event less than one Exchange Business Day) written notice of the section or
sections of the Indenture and, if applicable, the formula therein, pursuant to
which any adjustment will be made to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer and (B) promptly
following any such adjustment, Counterparty shall give Dealer written notice of
the details of such adjustment.

Page 29 of 33

--------------------------------------------------------------------------------




(t)
Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).
(u)
Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its commercially reasonable hedge position with
respect to the Transaction; (B) Dealer and its affiliates also may be active in
the market for Shares other than in connection with hedging activities in
relation to the Transaction; (C) Dealer shall make its own determination as to
whether, when or in what manner any hedging or market activities in securities
of Issuer shall be conducted and shall do so in a manner that it deems
appropriate to hedge its price and market risk with respect to the Relevant
Prices; and (D) any market activities of Dealer and its affiliates with respect
to Shares may affect the market price and volatility of Shares, as well as the
Relevant Prices, each in a manner that may be adverse to Counterparty.
(v)
Early Unwind. In the event the sale of the “Firm Securities” “Option Securities”
(as defined in the Purchase Agreement) is not consummated with the Initial
Purchasers for any reason, or Counterparty fails to deliver to Dealer opinions
of counsel as required pursuant to Section 9(a), in each case by 5:00 p.m. (New
York City time) on the Premium Payment Date, or such later date as agreed upon
by the parties (the Premium Payment Date or such later date the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”), on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Dealer and Counterparty under the Transaction shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date. Each of Dealer and Counterparty represents and
acknowledges to the other that upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.
(w)
Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.
(x)
Other Adjustments Pursuant to the Equity Definitions. Notwithstanding anything
to the contrary in this Confirmation, solely for the purpose of adjusting the
Cap Price, the terms “Potential Adjustment Event,” “Merger Event,” and “Tender
Offer” shall each have the meanings assigned to such term in the Equity
Definitions (as amended by Section ‎9(i)(i)) and the provisions modifying the
term “Tender Offer” opposite the caption “Announcement Event” in Section 3
above), and upon the occurrence of a Merger Date, the occurrence of a Tender
Offer Date, or declaration by Counterparty of the terms of any Potential
Adjustment Event, respectively, as such terms are defined in the Equity
Definitions, the Calculation Agent shall determine in a commercially reasonable
manner whether such occurrence or declaration, as applicable, has had a material
economic effect on the Transaction and, if so, may, in its commercially
reasonable discretion, adjust the Cap Price to account for the economic effect
on the Transaction; provided that in no event shall the Cap Price be less than
the Strike Price; provided further that (i) any adjustment to the Cap Price made
pursuant to this Section 9(x) shall be made without duplication of any other
adjustment hereunder (including, for the avoidance of doubt, adjustment made
pursuant to the provisions opposite the captions “Method of Adjustment,”
“Consequences of Merger Events / Tender Offers” and “Consequence of Announcement
Events” in Section 3 above).
(y)
Conduct Rules. Each party acknowledges and agrees to be bound by the Conduct
Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

Page 30 of 33

--------------------------------------------------------------------------------




(z)
Risk Disclosure Statement. Counterparty represents and warrants that it has
received, read and understands the OTC Options Risk Disclosure Statement
provided by Dealer and a copy of the most recent disclosure pamphlet prepared by
The Options Clearing Corporation entitled “Characteristics and Risks of
Standardized Options”.
(aa)
Delivery of Tax Certificates. For purposes of Section 4(a)(i) and (ii) of the
Agreement, on or prior to the Trade Date, promptly upon learning that the
information on any form previously delivered under this Section 9(aa) is
inaccurate or incorrect and at any other time reasonably requested by Dealer,
Counterparty shall have delivered to Dealer a properly completed Internal
Revenue Service Form W-9 (or successor thereto). On or prior to the Trade Date,
promptly upon learning that the information on any form previously delivered
under this Section 9(aa) is inaccurate or incorrect and at any other time
reasonably requested by Counterparty, Dealer shall have delivered to
Counterparty a properly completed Internal Revenue Service Form [W-9] (or
successor thereto).
(bb)
Withholding Tax Imposed on Payments to Non-U.S. Counterparties under the United
States Foreign Account Tax Compliance Act. “Indemnifiable Tax”, as defined in
Section 14 of the Agreement, shall not include any U.S. federal withholding tax
imposed or collected pursuant to FATCA (a “FATCA Withholding Tax”). “FATCA” is
defined as Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code. For the avoidance of doubt, a FATCA Withholding Tax is a Tax the
deduction or withholding of which is required by applicable law for the purposes
of Section 2(d) of the Agreement.
(cc)
2015 Section 871(m) Protocol. The parties agree that the definitions and
provisions contained in the 2015 Section 871(m) Protocol, as published by ISDA,
are incorporated into and shall apply to this Confirmation and the Agreement as
if set forth in full herein.
(dd)
Payee Tax Representations. For purposes of Section 3(f) of the Agreement,
Counterparty represents that it is a “U.S. person” (as that term is used in
section 1.1441-4(a)(3)(ii) of the U.S. Treasury Regulations) for U.S. federal
income tax purposes and an exempt recipient within the meaning of sections
1.6041-3(p) and 1.6049-4(c) of the U.S. Treasury Regulations.
(ee)
[U.S. QFC Stay Rules. The parties agree that (i) to the extent that prior to the
date hereof both parties have adhered to the 2018 ISDA U.S. Resolution Stay
Protocol (the “Protocol”), the terms of the Protocol are incorporated into and
form a part of this Agreement, and for such purposes this Agreement shall be
deemed a Protocol Covered Agreement and each party shall be deemed to have the
same status as Regulated Entity and/or Adhering Party as applicable to it under
the Protocol; (ii) to the extent that prior to the date hereof the parties have
executed a separate agreement the effect of which is to amend the qualified
financial contracts between them to conform with the requirements of the QFC
Stay Rules (the “Bilateral Agreement”), the terms of the Bilateral Agreement are
incorporated into and form a part of this Agreement and each party shall be
deemed to have the status of “Covered Entity” or “Counterparty Entity” (or other
similar term) as applicable to it under the Bilateral Agreement; or (iii) if
clause (i) and clause (ii) do not apply, the terms of Section 1 and Section 2
and the related defined terms (together, the “Bilateral Terms”) of the form of
bilateral template entitled “Full-Length Omnibus (for use between U.S. G-SIBs
and Corporate Groups)” published by ISDA on November 2, 2018 (currently
available on the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org
and, a copy of which is available upon request), the effect of which is to amend
the qualified financial contracts between the parties thereto to conform with
the requirements of the QFC Stay Rules, are hereby incorporated into and form a
part of this Agreement, and for such purposes this Agreement shall be deemed a
“Covered Agreement,” Dealer shall be deemed a “Covered Entity” and Dealer shall
be deemed a “Counterparty Entity.” In the event that, after the date of this
Agreement, both parties hereto become adhering parties to the Protocol, the
terms of the Protocol will replace the terms of this Section 9(ee) of the
Confirmation. In the event of any inconsistencies between this Agreement and the
terms of the Protocol, the Bilateral Agreement or the Bilateral Terms (each, the
“QFC Stay Terms”), as applicable, the QFC Stay Terms will govern. Terms used in
this paragraph without definition shall have the meanings assigned to them under
the QFC Stay Rules. For purposes of this paragraph, references to “this
Agreement” include any related credit enhancements entered into between the
parties or provided by one to the other. In addition, the parties agree that the
terms of this paragraph shall be incorporated into any related covered affiliate
credit enhancements, with all references to Dealer Parent replaced by references
to the covered affiliate support provider.

Page 31 of 33

--------------------------------------------------------------------------------



“QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81–8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.]
(ff)
[Dealer Boilerplate]. Insert additional Dealer boilerplate, if any.



Page 32 of 33

--------------------------------------------------------------------------------




Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to [Dealer].



Very truly yours,
[DEALER]
By:
Authorized Signatory
Name:]

Accepted and confirmed
as of the Trade Date:
HEALTH CATALYST, INC.
By:
Authorized Signatory
Name:





        
        

